DISSENTING OPINION BY
President Judge PELLEGRINI.
I respectfully dissent because under Section 708(b)(7)(viii), 65 P.S. § 67.708(b)(7) (viii), all of the information contained in a dismissal letter is a “final action” subject to disclosure.
65 P.S. § 67.708(b)(7)(viii) exempts from disclosure:
Information regarding discipline, demotion or discharge contained in a personnel file. This subparagraph shall not apply to the final action of an agency that results in demotion or discharge.
*131In this case, the letter of dismissal contains reasons behind the discharge which purportedly was gleaned from the personnel file. What we are being asked to decide is whether all that information can be redacted.
The majority essentially finds that the information can be redacted because it is personnel-related, essentially making the only information subject to disclosure the “bare fact” as to whether the employee was demoted or discharged and nothing else.
However I disagree because no one disputes that this letter is a “final action” and while the information may have been gleaned from a “personnel file,” once it was placed in the final action letter, it is no longer “contained” in a personnel file making that information subject to disclosure.
Accordingly, I respectfully dissent.
Judge LEADBETTER joins in this dissenting opinion.